ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-029, concluding that LORI A. KANIPER of NEW BRUNSWICK, who was admitted to the bar of this State in 1987, should be reprimanded for violating RPC 5.5(a) (practicing law while ineligible for failing to pay the annual assessment to the New Jersey Lawyers’ Fund for Client Protection), and good cause appearing;
It is ORDERED that LORI A. KANIPER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.